Citation Nr: 0734425	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claims for 
service connection for a back disability and for a left 
shoulder disability, and on appeal of a March 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that granted the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD, assigning a 30 percent disability rating 
effective November 10, 2003.  The veteran disagreed with the 
March 2002 rating decision in April 2002.  He perfected a 
timely appeal on his service connection claims for a back 
disability and for a left shoulder disability in January 2003 
and requested a Central Office Board hearing.  He disagreed 
with the March 2004 rating decision in April 2004, seeking a 
disability evaluation greater than 30 percent for PTSD.  

In a November 2004 rating decision, the RO assigned an 
effective date of November 21, 2003, for the 30 percent 
rating for PTSD.

In December 2004, the veteran perfected a timely appeal on 
his claim for a disability evaluation greater than 30 percent 
for PTSD.  In a written statement received at the RO in 
August 2007, the veteran withdrew his request for a Central 
Office Board hearing.  See 38 C.F.R. § 20.704 (2007).  In 
October 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD does not result in 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran does not have a back disability attributable 
to service.

3.  The veteran does not have a left shoulder disability 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 
30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  A back disability was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  A left shoulder disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claims for service connection 
for a back disability and for a left shoulder disability, the 
RO provided the appellant pre-adjudication notice by letter 
dated in November 2001.  With respect to the veteran's 
increased rating claim for PTSD, the RO provided the 
appellant pre-adjudication notice by letter dated in December 
2003.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.

The RO also notified the veteran of the Dingess requirements 
by letter dated in March 2006.  While notice of the Dingess 
requirements was not provided prior to the initial 
adjudications, the veteran's claims were readjudicated in 
supplemental statements of the case (SSOC's) issued in June 
and September 2006.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Board notes that the June 2006 SSOC 
contained all relevant VCAA and Dingess notice.  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, as in this case, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  See 38 C.F.R. § 4.130, DC 9411 (2007).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF of 51-60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors.  A GAF of 81-90 would indicate absent 
or minimal symptoms and a GAF of 91 to 100 would indicate 
superior functioning in a wide range of activities; no 
symptoms.

The recent medical evidence shows that, on VA examination in 
September 2003, the veteran complained of nightmares 
regarding his World War II combat experiences and intrusive 
daytime recollections.  Mental status examination of the 
veteran showed grossly intact cognitive functioning, a poor 
memory for details of his combat experiences but an ability 
to remember other aspects of his long-term history, no signs 
of psychosis, and no suicidal or homicidal ideation or plan.  
The veteran had been married for 57 years and felt close to 
his wife and large family.  He was retired but kept busy with 
projects.  The VA examiner stated that the veteran suffered 
from mild PTSD symptoms "which do not appear to have caused 
significant vocational difficulty" but caused some mild 
social difficulty.  The veteran's Global Assessment of 
Functioning (GAF) score was 69.  The impression was chronic 
mild PTSD.

On private outpatient treatment in March 2003, the veteran 
complained of recurrent nightmares since active service and 
"vivid memories everyday" of his in-service combat 
experiences.  "He will fall out of bed screaming, thrashing, 
and fighting an unseen enemy."  He denied any suicidal 
ideation.  Mental status examination of the veteran showed 
normal speech, linear thoughts, no suicidal ideation or 
delusions, closely intact cognition, full orientation, and 
fair memory.  The veteran's GAF score was 65.  The diagnosis 
was recurrent and severe PTSD.

On VA examination in March 2004, the veteran reported no 
significant change in his health since his last VA 
examination in September 2003.  The VA examiner reviewed the 
claims file.  The veteran was still physically active, 
completing projects around the house, seeing friends, and 
participating in church activities.  He also reported 
continuing sleep disturbance "with nightmares related to his 
war experience and thrashing around in bed to the extent that 
he falls out of bed."  His sleep was disturbed almost 
nightly and he was some times disoriented on awakening.  He 
also reported flashbacks and daily intrusive thoughts of his 
military experiences.  Mental status examination of the 
veteran showed coherent and logical thinking, an ability to 
accomplish simple memory tasks, some memory impairment 
consistent with age-related decline in memory functioning, no 
suicidal or homicidal ideation, no hallucinations, no 
evidence of psychosis, and reported visual flashbacks with 
some frequency and intensity.  The veteran's GAF score was 
62.  The diagnosis was chronic mild to moderate PTSD.

The veteran received regular outpatient VA mental health 
treatment in 2005 and 2006.  Following outpatient treatment 
in June 2005, the assessment was PTSD due to combat trauma 
with depressed mood and an exacerbation of symptoms noted due 
to long absence from supportive therapy.  On outpatient 
treatment in April 2006, the veteran stated that, although he 
was still having nightmares, they were not as severe and he 
had not fallen from bed during a nightmare "in quite some 
time."  The assessment was unchanged, although the VA 
examiner noted that the veteran's mood and nightmares were 
more stable.

On VA examination in June 2006, the veteran complained of 
nightmares and occasional crying spells "more of less 
spontaneously" that seemed connected to his wartime 
experiences.  The VA examiner reviewed the claims file and 
the veteran's electronic medical records.  The veteran showed 
no communication problems or a primary thought disorder.  
Because of his wife's infirmities, the veteran stated that 
his social activities were somewhat limited although he 
interacted with neighbors, occasionally ate out, had a good 
deal of family contact, and attended church regularly.  There 
was no evidence of anger or irritability.  The veteran still 
did yard work, simple cooking, vacuuming, laundry, and most 
of the household chores.  He and his wife also occasionally 
traveled.  Mental status examination of the veteran showed 
full orientation, no signs of a significant acquired organic 
cognitive deficit such as gross memory gaps or non-linear 
thinking, no evidence of a psychotic process such as 
hallucinations, delusions, or loosened associations, and no 
suicidal or homicidal ideation or plan.  The VA examiner 
stated that, overall, the veteran's symptomatology was not 
materially different than at his last VA examination.  The 
veteran was most troubled by chronic war-related nightmares.  
His GAF score was 61, which the examiner specifically noted 
was reflective of moderate symptomatology.  The diagnosis was 
chronic moderately severe PTSD.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation 
greater than 30 percent for PTSD.  The veteran's PTSD 
symptomatology is not consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas such that a 
higher disability rating of 50 or 70 percent is warranted.  
Nor is there any objective medical evidence that the 
veteran's PTSD results in total occupational and social 
impairment such that a 100 percent rating is in order. 

Throughout the appeal period, the veteran has been married to 
his wife of 61 years and has remained in constant touch with 
his large family.  Although the veteran's sleep was disturbed 
due to nightmares about his wartime experiences and he 
reported experiencing daytime intrusive thoughts of his 
combat service, he remained physically active, performed 
household chores, attended church regularly, and occasionally 
traveled with his wife.  Repeated mental status examinations 
showed no evidence of psychosis or a psychotic process and 
the veteran's PTSD symptoms were largely unchanged.  Finally, 
although the veteran's GAF scores fluctuated between 61 and 
69, they all reflected, at most, mild PTSD symptoms.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Back and Left Shoulder Disabilities

The veteran essentially contends that he incurred back and 
left shoulder disabilities during active service while 
lifting 500-pound drums of aviation fuel.

A review of the veteran's service medical records indicates 
that the veteran's musculoskeletal system was normal at his 
induction physical examination in June 1942.  He was not 
treated for any back complaints during active service.  The 
veteran's musculoskeletal system was again normal at his 
separation physical examination in December 1945.

The veteran's "Separation Qualification Record" shows that 
he served overseas for 20 months in the Asiatic-Pacific 
Theater of Operations during World War II.  He participated 
in the New Guinea, Southern Philippines, and Luzon campaigns 
and was awarded the Philippine Liberation Ribbon with 1 Star.  
His military occupational specialty (MOS) was airplane and 
engine mechanic.

The post-service medical evidence includes June and July 1987 
private treatment notes showing complaints of discomfort in 
the left shoulder and scapular area.  No diagnoses were 
noted.  Additional records show that the veteran received 
regular outpatient treatment beginning in 1995 for back 
complaints.  On private outpatient treatment in August 1996, 
the veteran complained of continuing problems with his left 
upper back.  This pain had lasted for 4-5 years.  He walked 
7 miles a day.  Physical examination showed a full range of 
motion in the left upper extremity.  The assessment was left 
upper back pain which the examiner noted was "chronic nerve 
root irritation."

On private outpatient treatment in August 1997, the veteran's 
complaints included chronic pain in the area of the left 
rhomboid muscle which had been present for years.  His pain 
was intermittent but not radiating.  Physical examination 
showed tenderness about the left rhomboid but otherwise no 
tenderness about the scapular spine in the cervical region.  
Left shoulder motion was full and painless and there was no 
winging.  X-rays were unremarkable.  The private examiner 
opined that the veteran had a chronic irritable focus, 
probably myofascial, at the left rhomboid area.

On private outpatient treatment in May 1998, the veteran 
complained of left posterior scapular and axillary pain.  The 
impression was most likely a myofascial pain-type syndrome 
secondary to remote trauma while working as a milk tank 
driver.

VA clinical records show that, on outpatient treatment in 
December 2001, the veteran complained that his chronic left 
upper back pain was worsening.  His pain was mainly at night 
and interfered with sleep.  He remained active during the day 
and did not notice his back pain.  His pain was located 
mainly around and underneath the left scapula..  Physical 
examination showed no palpable pain to the scapula or upper 
back.  The assessment was chronic left upper back pain with 
no pain, limitations, or trigger points on examination.

On VA outpatient treatment in April 2002, the veteran 
complained of chronic left upper back pain, mainly at night.  
He reported a long history of left upper back pain and an 
unremarkable workup "years ago."  An x-ray in 2001 was 
negative.  The assessment included chronic left upper back 
pain.  Following VA outpatient treatment in December 2003, 
the veteran's chronic upper back pain was stable.

In an August 2005 letter, L.D., M.D. (-initials used to 
protect privacy) (Dr. L.D.), stated that she had interviewed 
and examined the veteran regarding chronic pain in his left 
shoulder and upper back.  She concluded, "It is more likely 
that this longstanding pain condition is a direct result of 
his required repetitive action lifting 50 gallon drums of 
fuel to be used in fighter planes" during active service.

On VA outpatient treatment in January 2006, the veteran 
reported no changes to his left upper back pain.  The 
assessment included chronic upper left back pain.

On VA examination in July 2006, the veteran complained of 
pain in his left thoracic and parascapular spine region that 
radiated to the shoulder blade and had worsened in recent 
years.  He was retired from work primarily as a truck driver 
for 32 years.  The VA examiner reviewed the veteran's claims 
file and service medical records and stated, "[I]t is 
evident that this is more of a back condition and not a 
shoulder condition."  Physical examination showed a full 
range of motion in the cervical, thoracic, and lumbar spine 
without any pain in all planes, some tenderness along the 
left parascapular area but no focal muscle spasms, and a full 
and equal range of motion in both shoulder without any focal 
pain with motion or loss of strength.  The VA examiner stated 
that the veteran's myofascial pain was "a very common 
diagnosis especially as you get older regardless of your 
lifetime activities."  He concluded that it was less likely 
than not that the veteran's current thoracic spine condition 
was secondary to active service.  This examiner also noted 
that the veteran did not have an isolated diagnosis of a 
shoulder condition "for this is included in the thoracic 
spine condition."  The diagnosis was chronic myofascial pain 
syndrome in the left periscapular thoracic region.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  The veteran was not treated during active 
service for back problems and was clinically normal at his 
separation from active service.  Further, the veteran was 
never diagnosed in service with a back disorder.  The post-
service medical evidence shows that the veteran was first 
treated for back problems in 1995, or approximately 50 years 
after his separation from service in December 1945.  It 
appears that the veteran was not diagnosed with a back 
disability until August 1996 when he was diagnosed with left 
upper back pain consistent with chronic nerve root 
irritation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  And pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board notes that Dr. L.D. concluded in August 2005 that 
the veteran's chronic back pain was related to lifting 
extremely heavy aviation fuel drums during active service.  
The veteran's report that his in-service duties involved 
repeatedly lifting extremely heavy aviation fuel drums is 
consistent with his MOS of airplane and engine mechanic.  
However, it appears that Dr. L.D. based her August 2005 
opinion solely on the history provided by the veteran which 
is not totally supported by the record.  For example, the 
veteran reported injuring his back while lifting aviation 
fuel drums during active service; as noted, however, the 
veteran's service medical records are completely silent for 
any complaints of or treatment for back problems at any time 
during active service.  Thus, it is clear that the August 
2005 opinion is merely a recitation of the veteran's own 
contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In contrast to Dr. L.D.'s August 2005 opinion, which is not 
supported by the veteran's service medical records, in July 
2006, the VA examiner reviewed the veteran's complete claims 
file, including his service medical records, and his 
electronic medical records prior to offering his opinion that 
the veteran's current back disability was less likely than 
not related to active service.  Accordingly, the Board finds 
this opinion more probative on the issue of whether the 
veteran's current back disability is related to active 
service.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred a back 
disability while lifting extremely heavy aviation fuel drums 
during active service as an airplane and engine mechanic; 
although the Board does not dispute the veteran's sincerity, 
a review of his available service medical records shows no 
complaints of or treatment for a back disability at any time 
during his period of active duty.

The only evidence in support of the veteran's claim for 
service connection for a back disability is his own lay 
assertions.  The Board finds that, as a lay person, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of a medical nexus between the veteran's 
chronic myofascial pain syndrome in the left periscapular 
thoracic region and an incident of or finding recorded during 
active service, the Board finds that service connection for a 
back disability is not warranted.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder condition.  The veteran's 
service medical records show no complaints of or treatment 
for a left shoulder condition.  It appears that he was first 
treated for left shoulder complaints in 1996, or almost 
40 years after his service separation in December 1945, when 
he was diagnosed with a chronic irritable focus, probably 
myofascial, at the left rhomboid area.  See Maxson and 
Forshey, both supra.  

The Board also finds that Dr. L.D.'s August 2005 opinion less 
than probative on the issue of whether the veteran's claimed 
left shoulder disability is related to active service, as 
this opinion was based solely on a history provided by the 
veteran which is not supported by the service medical 
records.  The veteran's service medical records are 
completely silent for any complaints of or treatment for left 
shoulder problems at any time during active service.  Thus, 
there is no indication that the examiner was rendering a 
medical opinion as to the date of onset based on the clinical 
or objective evidence.  See Kowalski, supra.  A private 
examiner also concluded in May 1998 that the veteran's left 
shoulder pain-type syndrome was secondary to remote trauma 
while working as a milk tank driver after service separation.  
(Emphasis added.)  More importantly, after reviewing the 
veteran's complete claims file, service medical records, and 
electronic medical records, and conducting a comprehensive 
physical examination of the veteran, the VA examiner 
determined in July 2006 that there was no separate left 
shoulder disability that could be related to active service 
because it was included in the diagnosis of a thoracic spine 
condition.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  The only evidence 
in support of the veteran's claim for service connection for 
a left shoulder disability is his own lay assertions.  As 
noted, however, these assertions are entitled to no probative 
value.  See Espiritu, supra.  In the absence of a medical 
nexus between the veteran's claimed left shoulder disability 
and an incident of or finding recorded during active service, 
the Board finds that service connection for a left shoulder 
disability is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD) is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


